Citation Nr: 1456694	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters were previously remanded by the Board in April 2011 for further evidentiary development.

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence for, and the evidence against, a finding that the Veteran's currently diagnosed sleep apnea is the result of his military service is in relative equipoise. 





CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, sleep apnea was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

While the Veteran has alleged that his sleep apnea may be, in the alternative, secondary to his service-connected PTSD, the Board will not address this contention as it finds that service connection is warranted on a direct basis.

Here the Veteran has a current diagnosis of sleep apnea.  While service treatment records do not document diagnosis of or treatment for sleep apnea, or other potentially relevant conditions, the Board finds no reason to doubt the contentions of the Veteran and his wife with respect to relevant in-service symptoms.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, the Veteran's August 2011 VA examiner opined that the Veteran's sleep apnea is at least as likely as not related to his military service.  The examiner based this opinion in part on the lay statements of the Veteran and his spouse at the time with respect to the onset of symptoms consistent with sleep apnea.  While the Board notes that these statements were made nearly two decades after the Veteran's military service, it finds no reason to doubt the contentions of the Veteran and his spouse at the time, and while they are not competent to provide a diagnosis of sleep apnea, they are certainly competent to report relevant symptoms of apnea to the examiner.  In this case, the examiner found such reports to be sufficient to provide a medical opinion with respect to the etiology of the Veteran' sleep apnea.  

When the VA examiner's medical opinion is viewed in light of the lay statements provided by both the Veteran and his wife regarding his currently diagnosed sleep apnea, which the Board has found to be both credible and competent, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted. 


REMAND

The Veteran was afforded a VA examination for his erectile dysfunction in March 2009 in which the examiner concluded that his erectile dysfunction "is less likely than not due to any [service-connected] PTSD...it is less likely than not due to any event while in the service."  In its April 2011 Remand, the Board found this opinion to be inadequate as it did not provide an opinion as to whether the Veteran's erectile dysfunction was aggravated by his service-connected PTSD.  

As a result, an August 2011 addendum opinion was issued to address any potential aggravation of the Veteran's erectile dysfunction by his service-connected PTSD.  The examiner concluded that the Veteran's erectile dysfunction was "less likely as not specifically due to, or aggravated by, his PTSD."  While this opinion properly addressed the Board's Remand directive, the Board finds that a remand for an addendum opinion is again required.

In an April 2010 statement, the Veteran asserts that his erectile dysfunction is due to chemical and radiation exposure during service, or in the alternative, due to medication taken for "service-related issues."  The opinions provided by the March 2009 and August 2011 VA examiners do not address these contentions.  While the March 2009 VA examiner addresses a possible direct connection with military service, her rationale is limited to the lack of a traumatic sexual experience while in the service.  As a result, the Board finds that an addendum opinion is necessary to address the Veteran's contentions in the April 2010 statement.  

In making this finding, the Board acknowledges a January 2005 Board decision denying entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.  However, there is no medical opinion of record which directly addresses the Veteran's contention of erectile dysfunction due to chemical exposure, radiation exposure, or secondary to medication for service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran pursuant to his service connection claim for erectile dysfunction.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

Ask the Veteran to provide details with respect to his claimed exposure to chemicals and radiation while in service.  Take appropriate steps to verify any such exposure.

Ask the Veteran to provide a list of medication he is currently taking for service-connected disabilities.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion as to the etiology of the Veteran's erectile dysfunction.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should address the Veteran's claimed exposure to chemicals and radiation while in service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction was caused by, or is aggravated by the Veteran's service-connected PTSD, or any other service-connected disability.  

If the service-connected PTSD, or any other service-connected condition aggravates (i.e., permanently worsens) the Veteran's erectile dysfunction, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction was caused by, or is aggravated by any medication the Veteran is taking for a service-connected disability.  

If any such medication aggravates (i.e., permanently worsens) the Veteran's erectile dysfunction, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


